UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Skinny Nutritional Corp. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(4) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: SEC 1913 (02-02) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SKINNY NUTRITIONAL CORP. Three Bala Plaza East, Suite 101 Bala Cynwyd, PA 19004 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held on July 2, 2009 To the Stockholders of SKINNY NUTRITIONAL CORP.: NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders of SKINNY NUTRITIONAL CORP. will be held at The Hilton Philadelphia - City Avenue, 4200 City Avenue, Philadelphia, Pennsylvania 19131 on July 2, 2009 at 3:00 p.m., Eastern time. The Annual Meeting of Stockholders is being held for the purpose of: 1. Electing five (5) Directors to the Board of Directors of Skinny Nutritional Corp.; 2. Amending the Articles of Incorporation to Increase the Authorized Number of Shares of Common Stock; 3. Amending the Articles of Incorporation to Increase the Authorized Number of Shares of Preferred Stock; 4. Adopting the 2009 Equity Incentive Compensation Plan; and 5. Transacting such other business as may properly be brought before the meeting or any adjournment thereof. The close of business on May 12, 2009 has been fixed as the Record Date for the determination of Stockholders entitled to notice of, and to vote at, the meeting and any adjournment thereof. You are cordially invited to attend the meeting. Whether or not you plan to attend, please complete, date and sign the accompanying proxy and return it promptly in the enclosed envelope, or vote by telephone or internet, to assure that your shares are represented at the meeting. If you do attend, you may revoke any prior proxy and vote your shares in person if you wish to do so. Any prior proxy will automatically be revoked if you execute the accompanying proxy or if you notify the Secretary of the Corporation, in writing, prior to the Annual Meeting of Stockholders. By Order of the Board of Directors, Michael Salaman, Chairman Dated: May [], YOUR VOTE IS VERY IMPORTANT. REGARDLESS OF WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL MEETING, IN ORDER TO ASSURE YOUR REPRESENTATION, YOU ARE URGED TO VOTE AS SOON AS POSSIBLE BY PROXY EITHER VIA TELEPHONE, INTERNET OR MAIL, IN ACCORDANCEWITH THE VOTING INSTRUCTIONSON YOUR PROXY CARD. IF YOU VOTE BY MAIL, YOUSHOULD MARK, SIGN AND DATE THE PROXY CARD INACCORDANCE WITH THE INSTRUCTIONSON THE PROXY CARDAND RETURN IT IN THE ENCLOSED PRE-ADDRESSED, POSTAGE-PAID ENVELOPE AS SOON AS POSSIBLE. Table of Contents Page SOLICITATION, VOTING AND REVOCABILITY 1 Quorum and Voting 2 Revocation of Proxies 3 Solicitation of Proxies 3 Annual Report 3 Required Vote and Board Recommendation 3 PROPOSAL NO. 1—ELECTION OF DIRECTORS 3 Nominees 4 Director Independence; Meetings of Directors; Committees of the Board 5 Compliance with Section 16(a) of the Securities Exchange Act 6 Code of Ethics 6 Evaluation of Board Candidates and Stockholder Nominees and Communications 6 Board of Advisors 7 Other Executive Officer 7 Certain Relationships and Related Transactions and Director Independence 7 Required Vote and Board Recommendation 10 PROPOSAL NO. 2 –AMENDMENT OF THE ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK 10 Background 10 Purpose and Effect of Proposed Amendment 11 Anti-takeover Provisions 13 Certain Matters Related to this Proposal 14 Interest of Our Management in the Proposal 14 Vote Required and Recommendation of the Board of Directors 15 PROPOSAL NO. 3 –AMENDMENT OF THE ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF PREFERRED STOCK 15 Background 16 Purpose and Effect of Proposed Amendment 16 Anti-takeover Provisions 17 Certain Matters Related to this Proposal 17 Interest of Our Management in the Proposal 18 Required Vote and Board Recommendation 18 PROPOSAL NO. 4 – ADOPTION OF THE 2 PLAN 18 Overview 18 Purposes of the Plan 18 Summary of the 2009 Equity Plan 19 Federal Income Tax Treatment 21 New Plan Benefits 22 Required Vote and Board Recommendation 23 EXECUTIVE COMPENSATION AND RELATED INFORMATION 23 Summary of Executive Compensation 23 Summary Compensation Table 23 Director Compensation 24 Employment Agreements 24 Outstanding Equity Awards at Fiscal Year End 24 Stock Option Plan 25 Equity Compensation Plan Information 26 INDEPENDENT PUBLIC ACCOUNTANTS 26 VOTING SECURITIES AND SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 27 HOUSEHOLDING OF PROXY MATERIALS 28 OTHER BUSINESS 28 STOCKHOLDER PROPOSALS 29 ADDITIONAL INFORMATION 29 i SKINNY NUTRITIONAL CORP. Three Bala Plaza East, Suite 101 Bala Cynwyd, PA 19004 PROXY STATEMENT for Annual Meeting of Stockholders To Be Held on July 2, 2009 This Proxy Statement and the accompanying form of proxy have been mailed on or about May 26, 2009 to the stockholders of record of shares of Common Stock and Series
